DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-19 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the spring force triggers a pivoting movement of the fastening device from the first position into a second position when the latching element is removed from the latching area.”  Claims 1 and 5 recites the first position as the position of the fastening element when the latching element is latched in the latching area and the fastening element is moved by the latching element counter to the spring force upon fastening.  It is therefore unclear how the spring force, which is counter to the movement of the back part into the fastening position (i.e. it provides the latching force) may also be considered to “trigger” movement of the fastening device out of the first/latching position.  
Claim 19 recites the limitations “the latching element,” “the latching area” and “the latching force.”  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzler et al. (US 2002/0145324) (“Metzler”).  Metzler discloses a base body (fig. 3a: 2); a fastener arranged on the base body and comprising a fastening element (fig. 3a: 8) and a spring element (fig. 3a: 11) that exerts a spring force on the fastening element; and a back part (fig. 1: 1) releasably fastenable to the fastener, wherein the fastening element is moved by the back part counter to the spring force upon fastening of the back part to the fastener (fig. 3a: 15 pushes against the upper portion of 8 moving the pawl/latch against the force of spring 11).
As concerns claim 2, Metzler discloses wherein the fastening element is pivotable about a first pivot axis (fig. 3a: 9), and wherein the movement counter the spring force is a first pivoting movement about the first pivot axis.  
As concerns claim 3, Metzler discloses wherein the fastener has a latching area (fig. 3c: 13) and the back part comprises a latching element (fig. 3b: 15), and wherein the latching element is arranged in the latching area in a fastened state of the back part on the fastener.
As concerns claim 4, Metzler discloses wherein the fastening element, triggered by the spring force, exerts a latching force on the latching element when the latching element is arranged in the latching area (as shown in figs. 3c, 3d).
As concerns claim 5, Metzler discloses wherein the fastening element is arranged in a first position when the latching element is arranged in the latching area (the fastening element 8 is arranged in the latching element 15).
As concerns claim 6, as best understood, Metzler discloses wherein the spring force triggers a pivoting movement of the fastening element about the first pivot axis from the first position into a second position when the latching element is removed from the latching area (when the latching element is removed, spring 11 biases the fastening element into a second position which is more closed off within the receiving area of 2 as opposed to the first position which has the latching element present in the receiving area).
As concerns claim 7, Metzler discloses wherein the latching element is configured to trigger the movement of the fastening element counter to the spring force (fig. 3c: pressing latching element 15 into the upper portion 16 of fastening element 8 moves 8 counter to the spring force of 11).
As concerns claim 8, Metzler discloses wherein an outer shape of the latching element is adapted to the latching area (fig. 3c: 15 is adapted to the latching area of 13).
As concerns claim 9, Metzler discloses wherein the latching element is insertable into the latching area from above (as shown in fig. 3a).
As concerns claim 10, Metzler discloses wherein the back part is fastenable to the fastener via a second pivoting movement of the back part (back part 1 may be slid or pivoted into the fastener).
As concerns claim 14, Metzler discloses wherein the back part comprises a backrest (abstract). 

Claim(s) 1, 10-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmrich (DE 10105364) (machine translation attached).  Emmrich discloses a base body (fig. 1: 2); a fastener arranged on the base body and comprising a fastening element (fig. 2: 5,6) and a spring element (fig. 2: 13) that exerts a spring force on the fastening element; and a back part (fig. 1: 1) releasably fastenable to the fastener, wherein the fastening element is moved by the back part counter to the spring force upon fastening of the back part to the fastener (fig. 4: 3 pushes against the upper portion of 5,6 moving the pawsl/latches against the force of spring 13).
As concerns claim 10, Emmrich discloses wherein the back part is fastenable to the fastener via a second pivoting movement of the back part (paragraph 11: back part 1 rotates about base 2 through the pivot axis at 3 and may be placed in the fastener while rotating). 
As concerns claim 11, Emmrich discloses wherein the back part comprises a positioning element (fig. 3: 3) and the fastener comprises a positioning area (fig. 2: 11, 12), wherein the positioning element is insertable into the positioning area and defines a second pivot axis, and wherein the second pivoting movement occurs about the second pivot axis (paragraph 11: back part 1 rotates about base 2 through the pivot axis at 3).
As concerns claim 12, Emmrich discloses wherein an outer shape of the positioning element is adapted to a shape of the positioning area (the positioning element 3 is shaped to be received in the positioning area 11, 12).
As concerns claim 13, Emmrich discloses wherein the positioning element is insertable into the positioning area from above (as shown if fig. 4).
As concerns claim 14, Emmrich discloses wherein the back part comprises a backrest (as discussed in paragraph 0011). 
As concerns claim 19, as best understood, Emmrich discloses inserting the positioning element into the positioning area (fig. 4: 3 is placed into 11,12); performing the second pivoting movement (paragraph 0011, the back part may pivot when secured), wherein the fastening element pivots about a first pivoting axis during the second pivoting movement (the fastening element is pivoted to its latching position when the back part is within the latching area and rotatable), and wherein the positioning element is inserted into the positioning area due to the second pivoting movement (the backrest may be rotated while it is inserted into the positioning part); and exerting the spring force on the positioning element by the fastening element (the positioning element is secured by the spring force on the fastening element.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Guignard (FR 2803562).  Metzler does not expressly teach use of the back part on a plurality of backrests of different sizes.  However, Guignard teaches a similar fastening system for a back part (fig. 2) which is usable on a plurality of back parts having different sizes (fig. 1: 1,2) each fastenable in the same manner.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the back part and fastening element of Metzler on the backrest/seat such as Guignard in order to provide the same ease of backrest fastening on a multi-backrest vehicle seat.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmrich in view of Guignard (FR 2803562).  Emmrich does not expressly teach use of the back part on a plurality of backrests of different sizes.  However, Guignard teaches a similar fastening system for a back part (fig. 2) which is usable on a plurality of back parts having different sizes (fig. 1: 1,2) each fastenable in the same manner.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the back part and fastening element of Emmrich on the backrest/seat such as Guignard in order to provide the same ease of backrest fastening on a multi-backrest vehicle seat.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Metzler and Emmrich fail to teach wherein the fastening element comprises a spring mechanism guided in the guiding mechanism during a movement of the fastening element and latchable in the latching mechanism; or wherein the fastening element has a first protrusion that is engageable with a second protrusion of a pivotable holding element, wherein the second protrusion holds the first protrusion due to gravity when the first protrusion is engaged with the second protrusion, such that the fastening element remains in a position in which it releases the latching element.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636